Examiner’s Comments
Instant office action is in response to communication filed 3/26/2019.
Claims 1-20 are allowed and the reasons are shown below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “gathering, by a host peer, hashed commitments inputs from a plurality of user peers until a current time of a blockchain network equals to a hashed commitments inputs end time (t1); collecting, by the host peer, plain text inputs until the current time of the blockchain network equals to a plain text inputs collection end time (t2), wherein the t2 is greater than the t1; and executing, by the host peer, a chaincode of the smart contract to: compare generated hashes of the plain text inputs against previously stored hashes; in response to a match, store the plain text inputs into an input array; and perform a compute function on the input array.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Adi Ben-Ari (US Pre-Grant Publication No: 2018/0343114 A1) teaches “System and method for executing cryptographically secure transactions in a network comprising a public ledger, comprising associating a first proposed transaction with a public keys smart contract and associating at least a second transaction including private data and public data in said network with a cryptographically secure transaction.” but does not teach the indicated subject matter above.
Another art of record Androulaki et al. (US Patent No: 9992028) teaches “capability to handle a variety of types of transactions, not just payment transactions. In addition, system, method, and computer program product described herein may provide the capability for users to be able to control 
Another art of record Reddy et al. (US Pre-Grant Publication No: 20190305957)  teaches “Provided is a process that includes: determining whether to execute a software asset based on trust records documenting provenance of the software asset published to a blockchain, wherein determining whether to trust the software asset comprises: accessing the trust record, verifying the trust record has not been tampered with subsequent to publishing, verify that a hash digest based on the software asset matches a hash digest associated with the trust record and published to the blockchain; verifying that trust assertions of the trust record are cryptographically signed by trusted entities specified by entity criteria, and verifying that the trust assertions satisfy execution criteria.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492